DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 4/30/2021. All changes made to the claims have been entered. Accordingly, Claims 1, 3-6, 8-12, 14-20 are currently pending in the application. 

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 12, 13, 15, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 10904734)
Regarding claim 1, 6, 12, 15, 19, 20, Lee discloses a wireless communications method, wherein the method is applied to a terminal device in connected mode (a method and apparatus for receiving system information (SI) in a wireless communication system  (Figure 9 shows a system to implement an embodiment of the present invention comprising an Enb and a UE each comprising a processor, a memory, and a transceiver, col14 lines 40-65 and figure 9) and inform UEs in RRC_CONNECTED about a system information change, abstract and col1 lines 51-65 and col8 lines 1-16 and col13 lines 35-66 and figure 6 and figure 8), and the method comprises:
receiving, by the terminal device, dedicated signaling sent by a network device (when the network changes system information, it first notifies the UEs about this change…In the next modification period, the network transmits the updated system information and the paging message is used to inform UEs about a system information change, col8 lines 50-col9 line16 and figure 8 and col13 lines 35-65 and figure 6); and
obtaining, by the terminal device, updated system broadcast information according to the dedicated signaling (upon receiving a change notification, the UE acquires the new system information immediately from the start of the next modification period, col8 lines 50-col9 line16 and figure 8 and col13 lines 35-65 and figure 6) wherein the dedicated signaling comprises the updated system broadcast (receives an indication of at least one of SI updates, ETWS notification, CMAS, or EAB modification and receives system information according to the received indication from the network and a physical channel transfers signaling between PHY layer of the UE and eNB with a radio resource, abstract and col2 lines 1-27 and col8 lines 50-col9 line16 and figure 8 and col13 lines 35-66 and figure 6 and col14 lines 12-24 and col5 lines 35-37).
It should be noted that similar rationale is applied to the other independent claims reciting the communication devices related to the method as seen in Independent claim 1.  Furthermore, Applicant states the claim 12-18 are directed to the same inventive concept as claims 1-5, 6-10, 19, and 20 (remarks page 7 of 1/25/2021). 

Regarding claim 17, Lee discloses wherein the system broadcast change indication information comprises at least one of the following indication information: system information (SI) change indication information, change indication information of each system information block (SIB), earthquake and tsunami warning system (ETWS) change indication information, and commercial mobile alert system (CMAS) change indication information (receives an indication of at least one of SI updates, ETWS notification, CMAS, or EAB modification, abstract and col2 lines 1-26 and col8 lines 50-col9 line16 and figure 8 and col13 lines 35-65 and figure 6).

(paging procedure is to inform UEs in RRC_CONNECTED about a system information change, col1 lines 51-66 and col5 lines 24-30 and col8 lines 9-15)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 8, 14, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Pelletier et al. (US 2011/0134774).
Regarding claim 3, 8, 14, 16, Lee fails to disclose first indication information used to instruct the terminal device to stop monitoring a downlink control channel through P-RNTI and/or SI-RNTI. Lee however discloses the UE monitor the PDCCH in which is addressed by P-RNTI or SI-RNTI (col13 lines 45-55). In a similar field of endeavor, Pelletier discloses a WTRU receives an activation/deactivation command such as an Activation/Deactivation MAC CE deactivating the concerned SCell (receiving, by the terminal device, first indication information sent by the network device, [0135] and [0057] and [0074]-[0075) and when the WTRU deactivates a concerned SCell, the WTRU stop monitoring PDCCH (if configured for PDCCH  reception) for grants and assignments (scrambled by SI-RNTI, P-RNTI, or the like) on DL resources (wherein the first indication information is used for instructing the terminal device to stop monitoring a downlink control channel through a paging-radio network temporary identifier (P-RNTI) and/or a system information-radio network temporary identifier (Sl-RNTI), [0126] and [0178]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a terminal receive a command such that the terminal stops monitoring PDCCH scrambled by SI-RNTI and/or P-RNTI as disclosed by Pelletier into the method for notifying SI update comprising monitoring PDCCH addressed by P-RNTI or SI-RNTI as disclosed by Lee in . 
Claims 4, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gou et al. (US 2011/0205952).
Regarding claim 4, 9, Lee discloses wherein the dedicated signaling comprises system broadcast change indication information (receives an indication of at least one of SI updates, ETWS notification, CMAS, or EAB modification, abstract and col2 lines 1-26 and col8 lines 50-col9 line16 and figure 8 and col13 lines 35-65 and figure 6);
the obtaining, by the terminal device, updated system broadcast information according to the dedicated signaling comprises:
monitoring, by the terminal device, a downlink control channel on a next periodic boundary of system broadcast through an SI-RNTI according to the system broadcast change indication information in the dedicated signaling, to obtain the updated system broadcast information (upon receiving a change notification, the UE acquires the new system information immediately from the start of the next modification period and  receive PDCCH addressed by P-RNTI or SI-RNTI…the UE may monitor the PDCCH according to the BCCH modification period, col8 lines 50-col9 line16 and figure 8 and col13 lines 35-65 and figure 6); and
Lee however fails to disclose stopping, by the terminal device after obtaining the updated system broadcast information, monitoring the downlink control channel through the SI-RNTI. However in a similar field of endeavor, Gou discloses a terminal needs to monitor the RNTI in all PDCCHs within the time window until the terminal detects the SI-RNTI and obtains the corresponding controlling signaling (stopping (correlating to “until”), by the terminal device after obtaining the updated system broadcast information, monitoring the downlink control channel through the SI-RNTI, [0084] and [0086] and [0088]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a terminal monitor the RNTI until the terminal detect the SI-RNTI for obtaining the corresponding controlling signaling as disclosed by Gou into the method for notifying SI update as disclosed by Lee in order to improve the system and utilize mobile network resources effectively and to reduce battery consumption by a terminal. 

Regarding claim 11, Lee discloses wherein the system broadcast change indication information comprises at least one of the following indication information: system information (SI) change indication information, change indication information of each system information block (SIB), earthquake and tsunami warning system (ETWS) change indication information, and commercial mobile alert system (CMAS) change (receives an indication of at least one of SI updates, ETWS notification, CMAS, or EAB modification, abstract and col2 lines 1-26 and col8 lines 50-col9 line16 and figure 8 and col13 lines 35-65 and figure 6).

Claims 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Guo, in further view of Pelletier et al. (US 2011/0134774).

Regarding claim 5, 10, Lee and Guo fails to disclose second indication information is used for instructing the terminal device to stop monitoring a downlink control channel through a P-RNTI. Lee however discloses the UE monitor the PDCCH in which is addressed by P-RNTI or SI-RNTI (col13 lines 45-55). In a similar field of endeavor, Pelletier discloses a WTRU receives an activation/deactivation command such as an Activation/Deactivation MAC CE deactivating the concerned SCell (receiving, by the terminal device, second indication information sent by the network device,[0135] and [0057] and [0074]-[0075) and when the WTRU deactivates a concerned SCell, the WTRU stop monitoring PDCCH (if configured for PDCCH  reception) for grants and assignments (scrambled by SI-RNTI, P-RNTI, or the like) on DL resources (wherein the second indication information is used for instructing the terminal device to stop monitoring a downlink control channel through a P-RNTI, [0126] and [0178]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a terminal receive a command .

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 
During the interview of 5/12/21, Applicant indicated the amended subject matter (4/30/2021) of “wherein the dedicated signaling comprises the updated system broadcast information” correlates to a specific or a single signal comprising updated system broadcast information. However as discussed during the interview, “dedicated signaling” may relate to communication of a plurality of signals in which dependent claim 4 seems to indicate as will be discussed below. 

Applicant submits that Lee fails to disclose “wherein the dedicated signaling comprises the updated system broadcast information” (remarks page 8-9). Examiner dedicated signaling comprises system broadcast change indication information; the obtaining, by the terminal device, updated system broadcast information according to the dedicated signaling comprises: monitoring, by the terminal device, a downlink control channel on a next periodic boundary of system broadcast through SI-RNTI according to the system broadcast change indication information in the dedicated signaling, to obtain the updated system broadcast information” in which Examiner correlates to Lee’s teaching of “upon receiving a change notification, the UE acquires the new system information immediately from the start of the next modification period” (col8 lines 50-col9 line16 and figure 8 and col13 lines 35-65 and figure 6 and col13 lines 20-29). Furthermore, Applicant’s Specification states “dedicated signaling may be any downlink signaling specially sent to the terminal device” (page 4 lines 20-25). Thus Examiner believes Lee to disclose “wherein the dedicated signaling comprises the updated system broadcast information”.
Furthermore Lee discloses “the UE may immediately receive SIB for ETWS/CMAS and/or SIB for EAB” (col13 lines 20-30 and col1 lines 60-67 and col7 lines 25-29) and “the corresponding SIB may be dedicated to UEs” (col13 lines 55-67) in which Examiner may also correlate to “dedicated signaling comprising updated system broadcast information”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parkvall et al. (US 2021/0037533) disclosing signaling may generally comprise one or more signals and/or messages ([0039]) and signaling may comprise a plurality of signals and/or messages ([0040]).
Chen et al. (US 2019/0306784) disclosing the NW may deliver SIB(s) via dedicated signaling to the UE ([0029]).
Jung et al. (US 2019/0223145) disclosing the base unit provides the requested SIB(s) via dedicated signaling ([0113])
Nagaraja (US 2019/0028907) disclosing the BS may transmit SIBs via dedicated signaling to the UE ([0105])

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NGUYEN H NGO/Examiner, Art Unit 2473